Citation Nr: 0316133	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  01-09 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a left leg injury.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2000 decision by the RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the VA office in Bay Pines, Florida in January 2003 (i.e. 
a Travel Board hearing).  
 
Finally, in a January 2003 statement, the veteran indicated 
that he wished to file claims of service connection for left 
and right ankle disabilities, a left hip disability, a left 
shoulder disability, and a low back disability secondary to a 
left leg disability.  These claims are referred to the RO for 
appropriate action.   



REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

Turning to this matter, it is noted that the veteran claims 
that during service he injured his left leg and in doing so 
aggravated a left leg disability that preexisted service.  

A review of the record reflects that the veteran suffered a 
compound fracture of the left leg about ten years prior to 
entering the military and that, in September 1959, presented 
with cicatrix of the skin over and/or around the area of the 
fracture.  A surgical procedure to alleviate the problem was 
accomplished during this admission.  

The recent evidence of record suggests that the veteran's 
left leg disability may have been aggravated by his military 
service, although this is not entirely clear.  

The records from W. David Campbell, D.P.M., the veteran's 
treating podiatrist, suggest that this may be the case, 
although Dr. Campbell admitted, in a January 2003 letter, 
that his assessments were based largely on a history provided 
by the veteran (it appears that while some evidence or record 
was reviewed by the podiatrist, the entire record was not).  

Given these findings, the Board is of the opinion that a 
comprehensive examination is necessary prior to further 
appellate consideration.  See 38 U.S.C.A. § 5103A (West 
2002).  

In addition, during the January 2003 Travel Board hearing the 
veteran related that he was receiving ongoing treatment for 
his left leg at the VA Clinic in Viera, Florida.  

The records of any such treatment, however, have not been 
associated with the claims folder.  As such, the RO should 
undertake necessary development in order to obtain all 
relevant outstanding records from the VA Clinic.  

In this regard, the Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
record all outstanding medical records 
from the VA Clinic in Viera, Florida that 
document treatment received by the 
veteran for his left leg.  If the 
requested records are not available, or 
the search for any such records otherwise 
yields negative results that fact should 
be noted in the veteran's claims file, 
and the veteran and his representative 
should be so notified.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine whether his preexisting left 
leg disability was aggravated during his 
military service.  The claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  To the 
extent possible, the examiner should 
provide an opinion as to whether it is as 
likely as not that the veteran's left leg 
disability underwent an increase in 
severity during his active service duty, 
and if so whether this was clearly a 
natural progression of the disability.  
Any neurologic consultation deemed 
necessary by this examiner should be 
accomplished. 

3.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the claim of 
entitlement to service connection for the 
residuals of a left leg injury.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



